DETAILED ACTION

Allowable Subject Matter
Claims 21-32 and 34-41 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	In the Office Action, mailed 08/31/2021, Examiner rejected claims 21-32 and 34-41 under 35 U.S.C. §112(a) as failing to clearly and fully describe the features of “wherein the action is performed at a time automatically determined by the processor, and wherein the time is based on the action and is based on the context”, recited in each of independent claims 21, 30 and 31 in the Specification. The Examiner also rejected claims 21-32 and 34-41 under 35 U.S.C. §103 as being obvious over combinations of variety of prior art of references.
 	The Applicants’ Arguments/Remarks, received 11/30/2021, were carefully reviewed, particular on pages 4 and 7 of their remarks. On page 4, Applicants explained how and when the action is performed at a time automatically determined by the processor, and wherein the time is based on the action and is based on the context. On page 7, Applicants distinguished the difference between teaching of Proulx reference and the feature of automatically determination as to when to present an advertisement. Proulx teaches the feature of presenting an advertisement if a silence (for pre-determined duration) in the conversation is detected. Proulx, in order words, failed to teach the determination of when the action will occur, such as “the action is performed at a time…wherein the time is based on the action…”

	Youel et al. (Hereinafter “Youel”) teaches a method and system for monitoring, by a processor, of audio content of a conversation during a conference having a plurality of participants. Youel further teaches the features of detecting a predefined audio trigger in the audio content (i.e., sensing a content within the content), generating an action item based on the detected audio trigger, and performing the action item after receipt of a conformation from a user and/or one of the participants in response to a notification.
	Blewett et al. (Hereinafter “Blewett”) also teaches a method and system of detecting a context (i.e., detecting words or phrase) of content in conversations in a conference meeting and performing an action provided or registered by a user. The action is performed based on the words and phrase as an event trigger detected by a processor of the system. The action performed may be to notify and joint the user to the meeting, etc.
	None of the Youel and Blewett and previous cited references clearly teach or fairly suggest logical steps of a method and a combination of elements and their operations of a communication system, particular the bold and underlined portions, as described and connected to each of the independent claims 21, 30 and 31, which are repeatedly stated as followings:
	

21.  	A method, comprising: 
acquiring, by a processor of a control unit, content during a communication session; 
monitoring, by the processor, the content during the communication session; 
sensing, by the processor, a context within the content; and 
automatically performing, by the processor, an action in response to the context, wherein the action is performed at a time automatically determined by the processor, and wherein the time is based on the action and is based on the context.

30. 	A method, comprising: 
acquiring, by a camera coupled with a processor of a control unit, an image during a video communication session, 
automatically performing, by the processor executing instructions on a computer readable medium, an action in response to a context sensed from the image during the video communication session, 
wherein the action is performed at a time automatically determined by the processor, and wherein the time is based on the action and is based on the context.



31. 	A communication system, comprising: 
a control unit, comprising: 
a computer readable medium; and 
a processor coupled with a camera, 
wherein the camera acquires an image during a video communication session; and 
the computer readable medium comprises instructions that cause the processor to automatically perform an action in response to a context sensed from the image during the video communication session, wherein the action is performed at a time automatically determined by the processor, and wherein the time is based on the action and is based on the context.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2022